 1

 2
                                                                        JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11 BARRY BRADLEY,                              )    Case No.: CV 19-8316-DMG (JEMx)
                                               )
12               Plaintiff,                    )    ORDER RE STIPULATION TO
                                               )    DISMISS ENTIRE ACTION WITH
13        vs.                                  )    PREJUDICE [19]
                                               )
14 LIFE INSURANCE COMPANY OF                   )
     NORTH AMERICA,                            )
15                                             )
                 Defendant.                    )
16                                             )
17

18        Based upon the parties’ stipulation, and for good cause shown,
19        IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
20 entirety as to all defendants, with prejudice.

21        IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter.        All scheduled dates and deadlines are
23 VACATED.

24

25 DATED: March 10, 2020                       _______________________________
26
                                               DOLLY M. GEE
                                               UNITED STATES DISTRICT JUDGE
27

28

                                               1
